Citation Nr: 1622787	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-17 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefit sought on appeal.

In March 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a hearing conducted via video teleconference.  A transcript of the hearing has been associated with the claims file.

This claim was previously before the Board in December 2013, at which time the Board remanded this claim for further development.  That development having been completed, this claim is once again before the Board for appellate consideration.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  


FINDINGS OF FACT

1. The Veteran's PTSD is manifested by increased emotional lability, constricted or anxious affect, some difficulty with concentration, some flashbacks and intrusive thoughts, as well as a propensity to isolate himself.

2. The Veteran's PTSD has not significantly manifested in any deficits in speech, thought process or content, distractibility, or memory.

3.  The Veteran's occupational and social impairment due to PTSD is best evaluated as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactory, with routine behavior, self-care, and conversation normal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for the Veteran's service-connected PTSD have not been satisfied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.119; Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

With specific reference to claims for increased ratings, the VCAA requires only that the Veteran be informed of the evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in the severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates as assigned.  See Vazquez-Flores v. Shinseki, 580. F.3d 1270 (Fed. Cir. 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In this case, the Veteran's claim was first decided in May 2009.  However, in February 2008 the Veteran was provided with notice of the evidence and information necessary to substantiate his claim for an increased rating, as well as his responsibilities, and the responsibilities of the VA, in obtaining such evidence and information.  Additionally, the Veteran was notified of the information and evidence necessary to establish a disability rating and an effective date.  Moreover, the Veteran appealed the initially assigned rating for his PTSD from the original grant of service connection.  No further notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004); Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Accordingly, the Board finds that the VA has satisfied its duty to notify.

Relevant to the VA's duty to assist, the Board notes that the Veteran's service treatment records, as well as his post-service VA treatment records and any indicated private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded VA medical examinations of his PTSD in October 2008, January 2009, March 2010, and December 2013, and the record contains no evidence to suggest that the Veteran's condition has worsened since he was last examined.  Furthermore, the Board finds that these examinations were adequate to adjudicate the Veteran's claim for an increased disability rating, as the examinations included interviews with the Veteran, reviews of the entire claims file, and direct examinations that addressed the criteria relevant to rating PTSD.

As was noted above, the Veteran testified about this claim during a March 2011 hearing before the undersigned.  With respect to this hearing, the Court has held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing must fully explain the issues, and they must suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In this case, the undersigned clearly explained the issue in this case to the Veteran during the hearing.  The undersigned also explained what evidence would be helpful in substantiating the Veteran's claim, such as lay statements from people close to the Veteran.  Moreover, neither the Veteran, nor his representative, have asserted that the VA failed to comply with 38 C.F.R. 3.103(c)(2).  Likewise, neither the Veteran, nor his representative, has identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Finally, as was also noted above, this claim was previously remanded by the Board in December 2013.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The Board remanded this claim in order to attempt to obtain additional records and to provide the Veteran was a more recent VA medical examination.  To that end, the record now contains more recent psychological health treatment records, and the Veteran was provided with an adequate VA psychological examination in December 2013, as was discussed above.  Accordingly, the VA has substantially complied with the December 2013 remand directives.  

In summation, the VA has obtained the necessary medical and personnel records, and the Veteran has been provided with several VA examinations to assist in the adjudication of this claim.  Moreover, the VA has complied with the duties of the December 2013 remand, and the undersigned as complied with the responsibilities of a hearing officer.  As such, the Board finds that no further assistance is required by the VCAA, and the Board may proceed to a decision in this case.  

II. Analysis

The Veteran served as a U.S. Marine Corps field ratio operator with two combat tours of duty in Southwest Asia.  He contended in his April 2010 substantive appeal and during the March 2011 Board hearing that his PTSD is more severe than is contemplated in the current rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55; 38 C.F.R. § 4.2 (1994).  As such, the Board acknowledges that because the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Where there is a question as to which of two evaluations shall be applied in adjudicating a claim for an increased rating, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Finally, the Board notes that in analyzing this claim, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on questions material to this decisions, for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In May 2009, the RO granted service connection and assigned a 10 percent rating under Diagnostic Code (DC) 9411.  The RO granted an initial 30 percent under that DC in an April 2010 rating decision.

DC 9411 relates to PTSD, and it utilizes the General Rating Formula for Mental Disorders.  Under this DC, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit has held, evaluation under this formula is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating".  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.  Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). 

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in July 2010, the previous versions of the regulations including references to DSM-IV apply.  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

That being the relevant law in this case, the Veteran has alleged that he experiences many different symptoms because of his PTSD.  Specifically, during the Veteran's March 2011 Board hearing, he testified that he has become extremely irritable and even violent at times, though toward objects and not people.  The Veteran stated that he has experienced infrequent homicidal and suicidal ideations.  Additionally, the Veteran reported that he experienced anxiety in performing daily tasks, and that he often suffered from memory deficits, which caused him to repeat tasks multiple times.  The Veteran also testified that because of his memory difficulties he often forgot details and would often write things down to assist himself.  The Veteran even reported forgetting names of friends.  Socially, the Veteran testified that he often isolated himself, and he discussed how he preferred to be alone for much of the time.  Lastly, the Veteran testified that while he was not working at that time, he was attending classes on a full-time basis.  However, the Veteran stated that the symptoms resulting from his PTSD had caused him to miss classes, which had resulted in failed classes.  

Service treatment records including post-deployment questionnaires showed that the Veteran did experience combat action and witnessed the death of fellow Marines,  but the records are silent for any mental health symptoms or treatment.  The Veteran's psychological functioning was first examined by a VA medical professional in October 2008.  The Veteran reported that he had been referred by a medical examiner and had never before sought psychiatric care.  The Veteran was working as a delivery driver and occasionally became irritated with other drivers but denied missing any time from work.  He reported being single without any current relationship but did have several close friends.  He reported some avoidance of discussion or news coverage of war, hypervigilance, and some mild detachment from others.  At that time, the examiner described the Veteran as being alert, oriented, and attentive.  The examiner did note a "mildly constricted" affect, but stated that the Veteran was pleasant and cooperative.  The examiner also found the Veteran's thought process to be logical and coherent, while his memory was intact.  However, the examiner did note that the Veteran had some difficulty spelling words in reverse.  At this time, the Veteran denied any suicidal or homicidal ideations, and the examiner diagnosed "mild" PTSD, assigning him a GAF of 60.

The Veteran was then again examined in January 2009.  The Veteran reported that he recently started full time classes at a community college to pursue an Associate's degree in computer science and was not having difficulty in class.  He reported having a small circle of friends.  The examiner again described the Veteran as being alert and oriented, with a linear thought process and a "mildly anxious" affect.  The examiner found the Veteran's memory and attention to be fully intact, and he assigned the Veteran a GAF of 60, and qualitatively evaluated the social and school impairment as mild.  During this examination, the Veteran denied any suicidal or homicidal ideations.  

The record then includes medical treatment records from February 2010, in which the Veteran described some flashbacks when exposed to loud noises.  The Veteran also endorsed some intrusive thoughts when triggered, and he stated that he was hypervigilant.  However, the doctor at this time described the Veteran as being cooperative, with a normal mood and affect, good insight, good judgment, and an intact memory.  The Veteran was then assigned a GAF of 58.  

The Veteran was examined by a VA medical examiner in March of 2010.  The Veteran complained of mood swings and nightmares that occurred approximately once per week.  The Veteran also described himself as a loner, with few friends, but that he started a relationship with a girlfriend who was encouraging him to seek treatment for anger control.  The Veteran reported that he continued to be a fall time college student with average grades.  The examiner went on to describe the Veteran as having a normal affect and adequate attention.  The examiner also stated that the Veteran was not distractible, and he noted the Veteran's memory to be normal.  The Veteran also displayed no evidence of a disorder in his thought process or content, and the examiner assigned him a GAF of 60.  This examiner described the degree of social and school/occupational impairment as mild. 

In January 2011, the Veterans attending psychiatrist noted similar symptoms and that the Veteran's mood had improved while on a class break.  The psychiatrist assigned a GAF score of 58 and also noted a possible diagnosis of attention deficit disorder.  The Veteran denied any suicidal ideations and reported good family/friend relationships.  In February 2011, a neuropsychologist noted that the Veteran reported trouble focusing in class, something that he had experienced since high school.  The psychologist diagnosed attention deficit or learning disorder and prescribed medication specifically for the disorder.  

In April 2011, the VA received statements from the Veteran's mother and girlfriend.  Both described the Veteran has being prone to anger and confrontation.  The Veteran's mother reported that he experienced night sweats from bad dreams.  The Veteran's girlfriend also stated that their relationship was intact but strained at times and that the Veteran often attempted to isolate himself and to avoid communicating with others.  

In addition, the claims file includes several psychological examinations of the Veteran from between November 2011 and April 2013.  In each of these examinations, the Veteran was found to be cooperative with a linear thought process and a generally appropriate affect.  The Veteran was found to have an anxious mood in December 2012.  

During the December 2013 examination, the Veteran reported that he ended his relationship with his girlfriend but continued to date occasionally, had one or two male friends at work, and enjoyed performing computer tasks together with them.  The Veteran completed a Bachelor of Science degree and worked full time at an electronics store as a computer technician.  Although he recently was upset with a customer and preferred to work on tasks that did not require interaction with others, he reported that he was otherwise doing well at the job.  

The examining psychologist noted a review of the claims file and summarized the history in detail.  The psychologist noted that the Veteran had been diagnosed with attention deficit/hyperactivity disorder (ADHD) that he differentiated from PTSD and noted was the cause for shortcomings in concentration and organization of tasks.  The psychologist noted PTSD symptoms and examples of anxiety, suspiciousness, chronic sleep impairment, nightmares, hypervigilance, some avoidance behaviors, mild memory loss, and some difficulty establishing and maintaining social relationships.  The psychologist also noted symptoms associated with ADHD such as missing classes, losing interest in tasks, and lack of concentration and organization.  The examiner did report that the Veteran had been employed on a full-time basis since 2011, and that no significant occupational impairments were evident.  Ultimately, the examiner described the Veteran's PTSD as "mild" found that this disorder was best assessed as imposing occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks.

This being the most relevant evidence contained in the claims file, the Board finds that the Veteran is not entitled to a disability rating higher than 30 percent.  While the Board is careful to note that the symptoms listed in the rating formula are not a checklist, but rather a list of examples meant to describe the severity of the Veteran's condition, the Board finds that the Veteran's occupational and social abilities throughout the period relevant to this appeal have not reached a severity that would warrant a higher rating.  

The next higher rating available to the Veteran is a 50 percent rating.  The rating formula discusses symptoms such as dysfunctional speech, regular panic attacks, difficulty in understanding complex commands, and impairment of both short and long term memory such that only highly learned material is retained.  

In this case, the Veteran has regularly presented with a cooperative demeanor, indicating that the Veteran is able to interact socially when called upon to do so.  The Veteran has also regularly demonstrated normal speech and thought processes, which have been found to be linear and goal directed.  This evidence indicates that the Veteran retains generally intact attention and insight, as well as judgment.  The Veteran has never endorsed regular panic attacks, instead sometimes stating that he has flashbacks or intrusive thoughts when exposed to stimuli.  The Veteran also has not shown any difficulty in understanding complex thought or ideas during his examinations, or during his hearing testimony.  Lastly, the Veteran's memory has been reported as being largely intact, with no objective evidence to the contrary.  

The Board takes careful notice of the Veteran's statements as to his symptoms during the hearing, which included assertions that the he experienced significant difficulty with his memory, as well as both suicidal and homicidal ideations.  While the Veteran is competent to report his own observable symptoms, these statements warrant less probative weight because of the repeated findings of the medical professionals in the record which show an intact memory.  The Veteran was also able to complete a college degree in computer science, albeit with some difficulty imposed by both PTSD and ADHD.  The Veteran's hearing testimony of suicidal ideations warrants low probative weight because they are inconsistent with his repeated denial of suicidal or homicidal ideations when reporting to medical professionals, particularly given that statements made for medical treatment are generally thought to be highly credible.  Moreover, he has not formulated a plan or taken action that required medical intervention.  

The Veteran does experience difficulties with socialization and emotional stability.  Such difficulties have been reported by the Veteran, those closest to the Veteran, and the Veteran's treating medical professionals.  The Board also finds it likely that the Veteran does tend to isolate himself from others.  However, the Board also notes the evidence that the Veteran has been able to obtain and maintain full-time employment and a small circle of friends at work.  Notwithstanding one episode of a disagreement with a customer, his social and occupational difficulties do not generally produce reduced reliability in the Veteran because he is able to continue his work on a full time basis.    

In reaching these conclusions, the Board also finds the repeated descriptions of the Veteran's condition by the various medical sources to be probative.  While individual GAF scores may be of reduced reliability, the Board notes that the Veteran has been repeatedly assigned GAF scores of approximately 60 by different clinicians for the last eight years.  This repetition enhances the reliability of the GAF scores, particularly when considered alongside the October 2008 and December 2013 examiner's descriptions of the Veteran's condition as "mild".  These findings are also consistent with the examination evidence discussed above, which further enhances their probative weight.  The Board places great weight on the Veteran's successful completion of a college degree and ability to sustain full time employment.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008),

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive. Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In light of the foregoing evidence, the Board finds that the Veteran's social and occupational limitations are best approximated by the criteria for a 30 percent rating under the rating formula, and so the Veteran's claim for an increased initial rating of his PTSD is not warranted.  


ORDER

An initial rating in excess of 30 percent for service-connected PTSD is denied.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


